Exhibit 10.66

 

FIRST AMENDMENT TO

LIMITED PARTNERSHIP AGREEMENT

OF

MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP

THIS FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF MEADOWLANDS
MILLS/MACK-CALI LIMITED PARTNERSHIP (this “First Amendment”) is entered into as
of this 30th day of June, 2005 (the “First Amendment Effective Date”), by and
between (i) MEADOWLANDS MILLS LIMITED PARTNERSHIP, a Delaware limited
partnership (“Mills”), as both a general partner and a limited partner,
(ii) MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey limited liability
company (“MC Partner”), as a limited partner, and (iii) MACK-CALI MEADOWLANDS
SPECIAL L.L.C., a New Jersey limited liability company (“Special General
Partner” or “MCGP”), as the Special General Partner. Mills also shall
hereinafter be referred to as the “Mills Partner” or the “Managing General
Partner” and MC Partner and Special General Partner, together, shall hereinafter
be referred to as the “Mack-Cali Partners” or the “MC Partners.”

RECITALS

WHEREAS, pursuant to the Certificate filed in the Office of the Secretary of
State of Delaware on October 10, 2003, the Partners formed Meadowlands
Mills/Mack-Cali Limited Partnership (the “Partnership”) as a limited partnership
pursuant to the provisions of the Delaware LP Act;

WHEREAS, in connection with the formation of the Partnership, Mills and the
MC Partners entered into that certain Limited Partnership Agreement of
Meadowlands Mills/Mack-Cali Limited Partnership (the “Initial Agreement”)
executed on November 25, 2003 and effective on the Effective Date;

WHEREAS, subsequent to the execution of the Initial Agreement, the Partners
entered into that certain letter agreement dated as of December 22, 2003 (the
“December 2003 Letter Agreement”) addressing certain changes to the Initial
Agreement due to certain scrivener’s errors, as more particularly described in
the December 2003 Letter Agreement (the Initial Agreement, as amended by the
December 2003 Letter Agreement, is referred to herein as the “Original
Agreement”);

WHEREAS, prior to the First Amendment Effective Date and pursuant to that
certain Consent of Partners dated October 5, 2004, the Partnership entered into
the following documents:  (i) that certain First Amendment to Redevelopment
Agreement dated as of October 5, 2004 (the “RDA First Amendment”) by and between
the NJSEA and the Partnership, (ii) that certain Agreement dated as of
October 5, 2004 (the “WMB Agreement”) by and between the NJSEA and the
Partnership memorializing the understanding of such parties signatory thereto
with respect to the Empire Tract and the Wetlands Mitigation Bank (as defined
therein) (such WMB Agreement is also referred to in the RDA First Amendment as
the “WMB Agreement”),

 

 


--------------------------------------------------------------------------------

 

(iii) that certain Master Ground Lease dated as of October 5, 2004 (the “Master
Ground Lease”), by and between the NJSEA, as the landlord thereunder, and the
Partnership, as the tenant thereunder, respecting the lease of the Development
Land, (iv) that certain Conservancy Trust Agreement dated as of October 5, 2004
(the “Conservancy Trust Agreement”) by and between the Partnership and the
Meadowlands Conservation Trust (the “Conservation Trust”);

WHEREAS, concurrently with the execution of the agreements set forth in the
immediately preceding Recital and in order to set forth certain understandings
of the Partners in connection with an Unwind Event (as defined in the
Redevelopment Agreement) and in order to set forth the Partners’ agreement to
enter into this First Amendment, representatives of the Partners entered into
that certain letter agreement dated as of October 5, 2004 addressed to Mr.
Kenneth Parent of TMC from Mitchell E. Hersh of MCRC (the “October 5th Letter
Agreement”);

WHEREAS, prior to the First Amendment Effective Date and pursuant to that
certain Consent of Partners dated October 7, 2004, the Partnership also entered
into the following documents:  (i) that certain Purchase Agreement dated as of
October 8, 2004 between the Partnership and Empire (the “Empire Purchase
Agreement”) providing for, among other things, the sale of Empire’s interest in
the Empire Tract to the Partnership (or its subsidiary) for an aggregate
purchase price paid to Empire of $17,850,000 together with the payment to Empire
of the Special Fee described on Exhibit K attached to the Original Agreement in
the amount of $1,000,000, (ii) that certain Purchase Agreement dated as of
October 8, 2004 between the Partnership and Lazare (the “Lazare Purchase
Agreement”) providing for, among other things, the sale by Lazare of Lazare’s
right to acquire a capital interest as a limited partner in the Partnership for
an aggregate purchase price paid to Lazare of $7,650,000, together with the
payment to Lazare of the Special Fee described on Exhibit K attached to the
Original Agreement in the amount of $500,000, (iii) that certain letter
agreement dated as of October 8, 2004 between the Partnership and Lazare (the
“Lazare Letter Agreement”), providing for the Partnership to pay a consulting
fee of $80,000 per year (the “Revised Lazare Consulting Fee”) until the
occurrence of certain events or dates as provided in such letter agreement,
(iv) that certain letter agreement dated as of October 8, 2004 between the
Partnership and Terminal Construction Company (“Terminal”), providing for the
payment to Terminal of the Special Fee described on Exhibit K attached to the
Original Agreement in the amount of $500,000, (v) that certain Mutual General
Release dated as of October 8, 2004 among Empire, Lazare, the Partnership, the
Kan Am Partners, Mills and Mills LLC, and (vi) that certain General Assignment
dated as of October 8, 2004 between the Partnership and Empire (the agreements
described in this Recital are collectively referred to herein as the “Empire
Tract Agreements”);

WHEREAS, from and after the execution of the Lazare Letter Agreement, all
references in the Original Agreement (as herein amended) to “Lazare Consulting
Fee” shall mean and refer to the Revised Lazare Consulting Fee and the Lazare
Consulting Fee shall be payable by the Partnership pursuant to Section 9.9 of
the Original Agreement as and to the extent provided in the Lazare Letter
Agreement;

WHEREAS, the Partnership is obligated, under Paragraph 8 of the Conservancy
Trust Agreement, to pay an annual payment in the amount of $100,000 (the “WMB
Annual

 

2

 


--------------------------------------------------------------------------------

 

Payment”) to the Conservation Trust for a maximum time period of 75 years as
more particularly provided in the Conservancy Trust Agreement;

WHEREAS, until no longer payable pursuant to the Conservancy Trust Agreement,
the WMB Annual Payment shall be an expense of the Partnership and shall be
included automatically in the Development Budget and all subsequent Budgets and,
therefore, the inclusion thereof in a Budget shall not require the Approval of
the Partners;

WHEREAS, prior to the First Amendment Effective Date and pursuant to the WMB
Agreement, the Conservancy Trust Agreement and the Empire Tract Agreements, the
Empire Tract was conveyed to the Conservation Trust and the amounts contemplated
in the Empire Tract Agreements that were required to be paid by the Partnership
and/or Mills Partner in connection with such conveyance were so paid (and the
Lazare Consulting Fee shall hereinafter be paid pursuant to Section 9.9 of the
Original Agreement as and to the extent provided in the Lazare Letter Agreement,
and the WMB Annual Payment shall hereinafter be paid as and to the extent
provided in the Conservancy Trust Agreement);

WHEREAS, as a result of the consummation of the transactions contemplated in the
Empire Tract Agreements, the Partnership’s only surviving financial obligations
to Empire, Terminal or Lazare are set forth in the Lazare Letter Agreement;

WHEREAS, pursuant to a written consent of the Partners, the Partners entered
into that certain Second Amendment to Redevelopment Agreement by and between the
NJSEA and the Partnership dated as of March 15, 2005 to be effective as of
November 26, 2004;

WHEREAS, pursuant to a written consent of the Partners, the Partners entered
into that certain Third Amendment to Redevelopment Agreement by and between the
NJSEA and the Partnership dated as of May 23, 2005 to be effective as of
March 30, 2005;

WHEREAS, concurrently with the execution of this First Amendment, the Partners
are entering into that certain Fourth Amendment to Redevelopment Agreement by
and between the NJSEA and the Partnership dated on or about the First Amendment
Effective Date (the “Fourth RDA Amendment”); and

WHEREAS, the Partners desire to enter into this First Amendment to amend the
Original Agreement to address certain matters arising out of the execution of
the agreements and the transactions described above and to address certain other
matters, as hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing, and of the covenants and
agreements hereinafter set forth, it is hereby agreed as follows:

1.          Incorporation of Recitals. The foregoing Recitals to this First
Amendment are hereby incorporated in and made a part of this First Amendment to
the same extent as if set forth in full herein.

 

2.              Defined Terms. Each capitalized term used herein but not defined
herein shall have the meaning ascribed to it in the Original Agreement.

 

3

 


--------------------------------------------------------------------------------

 

3.          Revised Definitions (Section 1.1 of Original Agreement). The
definitions of Unrecovered Empire Tract Costs, Unreturned MC Partner Capital
Contributions Account and Unreturned Mills Partner Capital Contributions Account
set forth in Section 1.1 of the Original Agreement are hereby deleted in their
entirety and the following definitions substituted in their stead:

“Unrecovered Empire Tract Costs” shall mean the amount of $60,000,000 (such
$60,000,000 being determined as provided in Section 4.C. of the First Amendment)
less reductions pursuant to Section 6.6(vi) (including any reductions pursuant
to Section 6.6(vi) in connection with any deemed distribution pursuant to
Section 10.6.7.1).

“Unreturned MC Partner Capital Contributions Account” shall mean an account
maintained for internal bookkeeping purposes by the Partnership for the
Mack-Cali Partners, which account, as of any date, shall equal the sum of all
capital contributed by the Mack-Cali Partners as of such date, reduced (but not
below zero) by all Partnership distribution to the Mack-Cali Partners pursuant
to Sections 5.2.4(j), 6.6(v), 6.7.3.3.1(i), 6.7.3.3.1(iii), 6.7.3.3.2(i),
6.7.3.3.2(ii) and 6.7.3.3.2(iv) and by all deemed Partnership distributions to
the Mack-Cali Partners pursuant to Section 10.6.7.1 that are deemed to be
distributed pursuant to Section 6.6(v).

“Unreturned Mills Partner Capital Contributions Account” shall mean an account
maintained for internal bookkeeping purposes by the Partnership for the Mills
Partner, which account, as of any date shall equal the sum of all capital
contributed by the Mills Partner as of such date, reduced (but not below zero)
by all Partnership distributions to Mills Partner pursuant to Sections 5.2.4(e),
6.6(iv), 6.6(v), 6.6(vi), 6.7.2.1, 6.7.3.3.1(i), 6.7.3.3.1(ii), 6.7.3.3.1(iii),
6.7.3.3.1(iv), 6.7.3.3.2(ii), 6.7.3.3.2(iii), 6.7.3.3.2(iv) and 6.7.3.3.2(v) of
this Agreement and as provided in subclauses (ii) and (iii) of the second
sentence of Section 4.C of the First Amendment, and by all deemed Partnership
distributions to Mills Partner pursuant to Section 10.6.7.1 that are deemed to
be distributed pursuant to Sections 6.6(iv), 6.6(v) or 6.6(vi).

4.

Empire Tract.

A.            Conveyance of Empire Tract. Prior to the First Amendment Effective
Date, in accordance with the WMB Agreement, the Conservancy Trust Agreement and
the Empire Tract Agreements and as contemplated by Section 6.10.5 of the
Original Agreement, the Mills Partner acquired the Empire/Lazare Partnership
Interest, including the Empire/Lazare Participation and caused the Empire Tract
to be conveyed by Empire to a subsidiary of the Partnership which, in turn,
conveyed the Empire Tract to the Conservation Trust. As a result thereof, the
Original Agreement shall be amended as follows:

 

4

 


--------------------------------------------------------------------------------

 

(i)                Section 6.10. The second and third sentences of Section 6.10
of the Original Agreement are hereby deleted in their entirety and the following
substituted in their stead:

Pursuant to the Redevelopment Agreement, the Empire Tract will not be developed
with an entertainment/retail complex as originally contemplated by the terms of
the Mills LP Agreement, but, rather, prior to the First Amendment Effective
Date, Mills and the Partnership caused the Empire Tract to be conveyed to the
Meadowlands Conservation Trust pursuant to the WMB Agreement. In connection
therewith, the Partnership shall receive certain WMB Purchase Price Proceeds (as
hereinafter defined), may receive certain Alternative Sublease Rent (as
hereinafter defined) and may realize certain Development Cost Savings (as
hereinafter defined).

(ii)               Section 6.10.1. The payment of the Empire/Lazare
Participation contemplated in Section 6.10.1 of the Original Agreement shall no
longer occur and, as a result thereof, Sections 6.5 and 6.6 of the Original
Agreement shall be amended as provided in Sections 5 and 6 of this First
Amendment.

(iii)              Section 6.10.2. Section 6.10.2 of the Original Agreement is
hereby deleted in its entirety and the following substituted in its stead:

6.10.2        All amounts received (cash or other consideration) by or on behalf
of the Partnership on account of the Empire Tract, including WMB Purchase Price
Proceeds and Alternative Sublease Rent, shall be distributed and/or allocated
and accounted for, as applicable, pursuant to Section 6.7.2 and the subsections
thereof.

(iv)              Section 6.10.4. Section 6.10.4 of the Original Agreement is
hereby deleted in its entirety and the following substituted in its stead:

6.10.4        From and after the First Amendment Effective Date, no Special Fees
shall be payable by the Partnership (as such Special Fees were paid in
connection with the consummation of the transactions under the Empire Purchase
Agreement), and the Consulting Fee shall be paid by the Partnership in
accordance with Section 9.9, as and to the extent provided in the Lazare Letter
Agreement, utilizing the funding provided under the second sentence of Section
5.2.3 hereof.

(v)               Deletion of Exhibit B of the Original Agreement. Exhibit B to
the Original Agreement and all references thereto in the Original Agreement are
hereby deleted.

 

5

 


--------------------------------------------------------------------------------

 

B.             Prior Treatment of Empire Tract Costs. The Original Agreement
contemplated that, should the Partnership enter into transactions involving the
Empire Tract, the proceeds received by the Partnership from such transactions
would be in the form of cash and, in such event (as more particularly provided
in Section 6.7.2 of the Original Agreement), such proceeds would be distributed
first to the Mills Partner until such time as the aggregate proceeds received by
the Mills Partner were equal to the aggregate amount of the Empire Tract Costs,
with the remainder, if any, to be distributed to the Partners as if such
proceeds were received in connection with a Major Capital Event. The Original
Agreement also contemplated that the Unrecovered Empire Tract Costs and the
Unreturned Mills Partner Capital Contributions Account would be reduced, as
applicable, in connection with such distributions of proceeds.

C.            Current Treatment of Empire Tract Costs. The Partners now
anticipate that the Partnership may receive, in addition to cash proceeds from
transactions involving the Empire Tract (such cash proceeds to be referred to
herein as the “WMB Purchase Price Proceeds” and the amount of such cash proceeds
to be equal to the Purchase Price, as defined in the WMB Agreement and referred
to herein as the “WMB Purchase Price”), other consideration in connection with
such transactions consisting of Alternative Sublease Rent and Development Cost
Savings. The Partners hereby agree that (i) the Unrecovered Empire Tract Costs,
effective as of the First Amendment Effective Date, shall be reduced to the
amount of $60,000,000 (the Partners hereby acknowledge and agree that the
Unreturned Mills Partner Capital Contributions Account shall not change as a
result of such reduction), and (ii) upon receipt and distribution of the WMB
Purchase Price Proceeds , the Unreturned Mills Partner Capital Contributions
Account shall be reduced by the amount of the WMB Purchase Price, (iii) upon
receipt and distribution of Alternative Sublease Rent, the Unreturned Mills
Partner Capital Contributions Account shall be reduced by the applicable amount
of the Alternative Sublease Rent, (iv) there shall be no reduction of the
Unreturned Mills Partner Capital Contributions Account on account of the
occurrence of any Development Cost Savings, and (v) the amount of the
Unrecovered Empire Tract Costs shall not be reduced on account of the receipt
and distribution of any of the WMB Purchase Price Proceeds, Alternative Sublease
Rent or Development Cost Savings. As a result, Section 6.7.2 of the Original
Agreement is hereby deleted in its entirety, and the following is substituted in
its stead:

6.7.2          Transactions Involving the Empire Tract. Notwithstanding anything
to the contrary in Section 6.6, WMB Purchase Price Proceeds derived from or in
connection with a transaction involving the Empire Tract as described in Section
6.10 and as described in this Section 6.7.2, shall be allocated and distributed
as hereinafter provided in this Section 6.7.2.

6.7.2.1      Cash Proceeds Received from the NJSEA or an Alternative Sublease.
Should WMB Purchase Price Proceeds or Alternative Sublease Rent be received by
the Partnership, then WMB Purchase Price Proceeds received from the NJSEA or net
Alternative Sublease Rent (that is,

 

6

 


--------------------------------------------------------------------------------

 

Alternative Sublease Rent after payment of all costs incurred in connection with
the procurement of such Alternative Sublease (including leasing commissions paid
to third parties that are not Affiliated with Mills Partner, tenant inducements,
allowances or buildout)), as applicable, shall be allocated and distributed to
the Mills Partner.

The RDA First Amendment contemplates that, on the Development Rights Fee Funding
Date (as defined in the RDA First Amendment), the NJSEA shall authorize release
from the Fee Escrow (as defined in the RDA First Amendment) a payment to the
Partnership in the amount of the WMB Purchase Price. The Partners acknowledge
and agree that such payment shall constitute WMB Purchase Price Proceeds
notwithstanding that the source of such payment was the Development Rights Fee
paid by the Partnership to the NJSEA.

As used herein, an “Alternative Lease Transaction” shall mean a lease
transaction wherein the Partnership, a subsidiary of the Partnership, a Sibling
Entity or a Component Entity, as applicable, as tenant (an “Alternative Lease
Tenant”), leases land (the “Alternative Lease Premises”) from a third party as a
direct result of an alternative to the creation of a wetlands mitigation bank on
the Empire Tract. As used herein, an “Alternative Sublease” shall mean a
sublease between the Alternative Lease Tenant, as sublandlord, and a third
party, as subtenant, of all or a portion of the Alternative Lease Premises, and
“Alternative Sublease Rent” shall mean rent payable by a subtenant under an
Alternative Sublease.

6.7.2.2  Development Cost Savings Realized. It is anticipated that the NJSEA
shall relieve the Partnership of certain development or payment obligations
under the Redevelopment Agreement (such relief, “Development Cost Savings” and
the occurrence of such relief, a “Development Cost Savings Event”). Neither the
Unrecovered Empire Tract Costs nor the Unreturned Mills Partner Capital
Contributions Account shall be reduced upon or in connection with the occurrence
of a Development Cost Savings Event.

5.              Section 6.5. Section 6.5 of the Original Agreement is hereby
deleted in its entirety and the following is hereby substituted in its stead:

6.5              Distribution of Net Ordinary Cash Flow. Except as otherwise
provided in Sections 6.7, 6.8, 6.10 and 13.2.4, the Partnership shall distribute
Net Ordinary Cash Flow to the Partners (after payment of any (a) NJSEA Profit
Participation,

 

7

 


--------------------------------------------------------------------------------

 

(b) accrued but unpaid interest and then unpaid principal on any outstanding
Default Loans, (c) accrued but unpaid interest and then unpaid principal on any
Partners Loans, or portions thereof, that are not subject to Section 5.3.1.2,
and (d) accrued but unpaid return on any Guaranty Payment that is not an Equity
Guaranty Payment and then the unpaid portion of the Guaranty Payment) as and
when reasonably determined by the Managing General Partner in accordance with
applicable Budgets, but not less frequently than quarterly, in the following
order of priority:

(i)         First, to the Mills Partner in payment of any accrued but unpaid
Mills Return;

(ii)         Second, to the Mack-Cali Partners in payment of any accrued but
unpaid MC Return;

(iii)

Intentionally omitted;

 

(iv)

Intentionally omitted; and

 

(v)

Third, to the Partners in proportion to their respective Percentage Interests.

 

6.          Section 6.6. Section 6.6 of the Original Agreement is hereby deleted
in its entirety and the following is hereby substituted in its stead:

6.6              Distributions Upon Major Capital Event. Except as otherwise
provided in Sections 6.7, 6.8, 6.10 and Section 13.2.4, Major Capital Event
Proceeds shall be allocated and distributed among the Partners (after payment of
any: (a) accrued but unpaid interest and then unpaid principal on any
outstanding Default Loans; (b) accrued but unpaid interest and then unpaid
principal on any Partners Loans, or portions thereof, that are not subject to
Section 5.3.1.2; and (c) accrued but unpaid return on any Guaranty Payment that
is not an Equity Guaranty Payment and then the unpaid portion of the Guaranty
Payment), on a cumulative basis, as follows:

(i)         First, to the Mills Partner in payment of any accrued but unpaid
Mills Return;

(ii)         Second, to the Mack-Cali Partners in payment of any accrued but
unpaid MC Return;

(iii)

Intentionally omitted;

(iv)        Third, to the Mills Partner until the Unreturned Mills Partner
Capital Contributions Account (for this purpose, reduced by any Unrecovered
Empire Tract Costs) is reduced to $130,000,000 or such lesser amount as shall be
determined under Section 5.2.3.2(a) or such greater amount as shall be
determined under Section 5.2.3.3.(a);

 

8

 


--------------------------------------------------------------------------------

 

(v)        Fourth, to the Mills Partner and the Mack-Cali Partners in proportion
to their respective Percentage Interests until the Unreturned MC Partner Capital
Contributions Account is reduced to zero;

(vi)        Fifth, to the Mills Partner, until its Unreturned Mills Partner
Capital Contributions Account is reduced to zero;

(vii)

Intentionally omitted; and

 

(viii)

Sixth, to the Partners in proportion to their respective Percentage Interests.

7.          Article 10; Take Down of Hotel Component. Article 10 of the Original
Agreement contemplated that the MC Partners may develop the Hotel Component in 2
phases utilizing 2 Component Entities, each with a hotel of not less than 260
rooms. The Component Lease for the Hotel Component being executed concurrently
with this First Amendment requires the Hotel Component to be Taken Down and
developed as one Component, rather than in 2 phases or Components. Therefore,
the Partners acknowledge and agree that the MC Partners may not Take Down or
develop the Hotel Component in phases but, rather, any Take Down of the Hotel
Component shall require a Take Down and development of the entire Hotel
Component (such development to be subject to the third sentence of
Section 10.2.1 of the Original Agreement, as amended as provided in Section 7.A
of this First Amendment), and all references in the Original Agreement to a Take
Down or development of the Hotel Component in phases shall be deleted such that
the Original Agreement shall only refer to and contemplate the Take Down and
development of the entire Hotel Component. For example, Section 10.2 of the
Original Agreement refers to the Special General Partner being obligated to Take
Down the first phase of the Hotel Component upon its exercise of either the Four
Year Office/Hotel Development Option or the Six Year Office/Hotel Development
Option. As a result of the foregoing provisions of this Section 7, such
reference in Section 10.2 shall be amended and interpreted to require that the
Special General Partner shall be obligated to Take Down the entire Hotel
Component upon its exercise of either the Four Year Office/Hotel Development
Option or the Six Year Office/Hotel Development Option. As a further example,
the fourth sentence of Section 10.2.1 of the Original Agreement provides that,
if the Applicable Component is the Hotel Component, then the development
contemplated in the Office/Hotel Development Election Notice must include the
first phase of the hotel which shall not be less than 260 rooms. As a result of
the foregoing provisions of this Section 7, the development contemplated in such
Office/Hotel Development Election Notice must include the entire hotel which
shall not be less than 520 rooms.

A.          Amendment of Section 10.2.1 of the Original Agreement. The third
sentence of Section 10.2.1 of the Original Agreement is deleted in its entirety
and the following substituted in its stead:

Upon its exercise of a Office/Hotel Development Option, the Special General
Partner shall have no obligation to commence construction of the Applicable
Component until the Special General Partner determines in its sole discretion
that certain economic and market conditions as set forth in the Redevelopment
Agreement exist, as applicable, subject to (x) the Mills Partner’s acceleration

 

9

 


--------------------------------------------------------------------------------

 

rights described in Section 10.3, (y) the obligation of the managing general
partner under Section 6.9.2.1 to commence development and construction upon the
earlier of the date required under the applicable ROFR Agreement, if any, and
the date that may be agreed upon by the Partners and set forth in such limited
partnership agreement, and (z) the obligation of the managing general partner
set forth in Section 6.9.2.3 to commence development and construction upon the
earlier of the date required under any applicable agreement between the
Partnership and the NJSEA, if any, and the date that may be agreed upon by the
Partners and set forth in such limited partnership agreement.

8.          Exercise of Rights and Obligations under Sections 5.2(e) and 5.5 of
the Redevelopment Agreement; Distributions of Unwind Payment; New Section 6.7.3.
To implement the terms and provisions of the October 5th Letter Agreement (it
being acknowledged and agreed that, upon the execution of this First Amendment,
the October 5th Letter Agreement is null and void and of no further force and
effect), the following Section 6.7.3 is added to the Original Agreement
following Section 6.7.2 of the Original Agreement, as such Section 6.7.2 is
herein amended:

 

6.7.3          Exercise of Rights and Obligations under Sections 5.2(e) and 5.5
of the Redevelopment Agreement; Distributions of Unwind Payment.

 

6.7.3.1  Exercise of Rights and Obligations under Sections 5.2(e) and 5.5 of the
Redevelopment Agreement. Subject to Section 6.7.3.2.B hereof, all exercises of
the rights and obligations of the Partnership under Sections 5.2(e) and 5.5 of
the Redevelopment Agreement (including, without limitation, all determinations
of whether or not Intervening Events (as defined in the Redevelopment Agreement)
have occurred, whether to exercise the Unwind Rights (as defined in the
Redevelopment Agreement), whether Material Conditions (as defined in the
Redevelopment Agreement) have been satisfied or whether to waive such Material
Conditions, whether to release Tranche Payments (as defined in the Redevelopment
Agreement), whether to postpone the Development Rights Fee Funding Date (as
defined in the Redevelopment Agreement), whether to stop construction activity
on the Project Site (as defined in the Redevelopment Agreement) during any
postponement pursuant to Sections 5.2(e) and 5.5 of the Redevelopment Agreement,
whether to proceed to closing notwithstanding that Intervening Events or Unwind
Events have not been resolved by the Material Conditions Termination Date (as
defined in the Redevelopment Agreement), and whether to complete the Garages (as
defined in the Redevelopment Agreement)), shall not be Major Decisions and shall
not require Approval of the Partners but, rather, shall be decisions that the
Managing General Partner may make on behalf of the Partnership without requiring
the Approval of the Partners. Notwithstanding the foregoing, the Mills Partner
and the MC Partners agree to mutually cooperate with the other such that the
MC Partners’ reasonable input shall be provided to, and considered by, the Mills
Partner in connection with the Mills Partner’s determination of whether to

 

10

 


--------------------------------------------------------------------------------

 

exercise the Unwind Rights, provided, however, that the MC Partners acknowledge
and agree that the ultimate decision of whether or not to so exercise the Unwind
Rights shall be the sole decision of the Mills Partner and not a Major Decision
requiring the Approval of the Partners as aforesaid.

 

6.7.3.2

Effect of Unwind.

 

A.            Unwind Event Occurs; Notice to MC Partners. Concurrently with
Managing General Partner’s delivery of a written notice to the NJSEA electing to
the exercise the Unwind Rights, the Managing General Partner shall provide a
copy of such written notice to the MC Partners. If an Unwind Event (as defined
in the Redevelopment Agreement) shall have occurred and, as a result thereof,
the Partnership shall have elected to exercise the Unwind Rights in accordance
with the provisions of Section 6.7.3.1 above, then the “Unwind Payment” (as
defined in the Redevelopment Agreement) (whether received in a lump sum or paid
over time by the NJSEA) and any other funds received by the Partnership from
third parties in connection with or arising out of the exercise of the Unwind
Rights shall be distributed to Partners as provided in Section 6.7.3.3 below,
and, thereafter, the Managing General Partner shall dissolve the Partnership as
provided in Article 13 hereof.

 

B.             No Unwind Event; Unwind Rights Exercised Over Objections of MC
Partners. If the Mills Partner elects to exercise the Unwind Rights and such
exercise is not as a result of the issuance of a permanent injunction described
in item 1.a. on Exhibit ”C” attached to the RDA First Amendment, and if the MC
Partners shall have provided written notice of their reasonable objection to the
exercise of the Unwind Rights after the MC Partners have received an opportunity
to provide their reasonable input as provided in Section 6.7.3.1 above,
then  (1) the Unwind Payment and any other funds received by the Partnership
from third parties in connection with or arising out of the exercise of the
Unwind Rights shall be distributed to Partners as provided in Section 6.7.3.3
below, and (2) if, after application of the provisions of Section 6.7.3.3 below,
the MC Partners shall not have received an amount that results in the Unreturned
MC Partner Capital Contributions Account being equal to zero, then, provided
that there shall be no ongoing discussions or negotiations with the NJSEA
pursuant to Section 5.2(e) of the RDA First Amendment or otherwise, the Mills
Partner must either (y) pay to the MC Partners an amount such that, after
application of the provisions of Section 6.7.3.3 below and the payment of such
amount, the

 

11

 


--------------------------------------------------------------------------------

 

Unreturned MC Partner Capital Contributions Account shall be equal to zero, or
(z)  assign (without representation, warranty or recourse, except that, as to
the Mills Partner’s Partnership Interest, Mills Partner shall represent and
warrant that, subject to any modifications thereof that are the result of
actions Approved by the Partners prior to the date of such assignment or that
are the result of any pledge, collateral assignment of, or other assignment of a
security interest granted in, the Mills Partner’s Partnership Interest in
connection with any financing, the proceeds of which were used by the Mills
Partner to provide funds to pay Partnership costs and expenses, the assignment
of the Partnership Interest is free and clear of any lien or encumbrance of any
nature and that such Partnership Interest is not subject to any option to
purchase or otherwise, nor that any other person shall have any right to acquire
any of the assigned Partnership Interest) to the MC Partners all of the Mills
Partner’s and the Partnership’s right, title and interest in and to the Project
(other than the rights set forth in Section 6.7.3.2.C below), and after the
occurrence of the actions described in subclause (1) above and, if required, the
occurrence of the actions described in subclause (2) above, dissolve the
Partnership as provided in Article 13 hereof. Mills Partner shall provide a
written notice to the MC Partners of its election to proceed under subclauses
(y) or (z) of the immediately preceding sentence within 45 days after the later
of (I) the cessation of discussions and negotiations with the NJSEA, and
(II) the distribution of funds to the MC Partners pursuant to Section 6.7.3.3.
Upon the assignments and transfers to the MC Partners by the Mills Partner as
provided above in this Section 6.7.3.2.B, MCGP shall become the “Managing
General Partner” hereunder. Except as may be Approved by the Partners and except
for any financing to provide funds to enhance the value of the Project or to
assist in the creation of a revenue stream intended to provide a source of funds
to repay the Unwind Payment (including financing providing funds for the
completion of construction of the Garages in accordance with Section 5.5(d) of
the Redevelopment Agreement), the Managing General Partner shall not permit the
Partnership to obtain financing during the 180 day negotiation period set forth
in Section 5.5(e) of the Redevelopment Agreement.

 

C.            Partnership Dissolution; Certain Rights to Participate in Future
Development of the Project. If the Partnership shall dissolve as provided in
Sections 6.7.3.2.A or 6.7.3.2B above, then neither the Mills Partner nor the
Mack-Cali Partners (nor any of their Affiliates) shall enter into any agreement
or arrangement

 

12

 


--------------------------------------------------------------------------------

 

similar to, or which deals with or pertains to, any of the Project, the Land
Parcels, the Hotel Land or the Office Land (or the Office/Hotel Land), or the
land that is subject to the Hotel ROFR or the Arena ROFR for a period of
forty-two (42) months from the date that the Unwind Rights are exercised by the
Partnership, unless the other Partner is offered participation on terms and
conditions substantially similar to those contained herein (this covenant shall
survive dissolution of the Partnership). In such event, Mills shall retain all
rights respecting the Empire Tract as provided in Sections 6.7.2 and 6.10 of the
Agreement.

 

6.7.3.3  Distributions of Unwind Payment. Notwithstanding anything to the
contrary in Sections 6.5, 6.6 or 6.7.1 of this Agreement or in any other
subsections of this Section 6.7.3, if the Partnership shall exercise the Unwind
Rights and the Partnership receives the Unwind Payment and/or any other funds
received by the Partnership from third parties in connection with or arising out
of the exercise of the Unwind Rights (collectively, the “Unwind Proceeds”), then
the Unwind Proceeds shall be distributed to Partners, as provided in
Sections 6.7.3.3.1 or 6.7.3.3.2, as applicable:

 

6.7.3.3.1           WMB Purchase Price Not Received. If, at the time of the
exercise of the Unwind Rights, the WMB Purchase Price has not been paid to the
Partnership, then the Unwind Proceeds shall be distributed as follows:

 

(i)         First, 20% to the MC Partners and 80% to the Mills Partner until the
Unreturned MC Partner Capital Contributions Account shall equal $7,000,000;

 

(ii)         Second, to the Mills Partner until the Mills Partner, after receipt
of funds under Section 6.7.3.3.1(i) above and under this Section 6.7.3.3.1(ii),
shall have received funds equal to the balance of the Development Rights Fee
funded by the Mills Partner and not returned to the Mills Partner prior to the
application of this Section 6.7.3.3.1(ii);

 

(iii)        Third, 20% to the MC Partners and 80% to the Mills Partner until
the Unreturned MC Partner Capital Contributions Account shall equal zero;

 

(iv)        Fourth, to the Mills Partner until the Unreturned Mills Partner
Capital Contributions Account shall equal zero; and

 

(v)               Fifth, 20% to the MC Partners and 80% to the Mills Partner.

 

13

 


--------------------------------------------------------------------------------

 

 

6.7.3.3.2           WMB Purchase Price Received. If, at the time of the exercise
of the Unwind Rights, the WMB Purchase Price has been paid to the Partnership
(and the WMB Purchase Price Proceeds have been distributed by the Partnership to
the Mills Partner) and, therefore, the NJSEA shall have exercised its right,
pursuant to Section 5.5(b)(i) of the Redevelopment Agreement, to receive a
credit against the Unwind Payment in the amount of the WMB Purchase Price, then
the Unwind Proceeds shall be distributed as follows:

 

(i)

First, the amount of $6,700,000 to the MC Partners;

 

(ii)         Second, 20% to the MC Partners and 80% to the Mills Partner until
the Unreturned MC Partner Capital Contributions Account shall equal $7,000,000;

 

(iii)        Third, to the Mills Partner until the Mills Partner, after receipt
of funds under Section 6.7.3.3.2(ii) above and under this
Section 6.7.3.3.2(iii), shall have received funds equal to the balance of the
Development Rights Fee funded by the Mills Partner and not returned to the Mills
Partner prior to the application of this Section 6.7.3.3.2(iii) (including,
without limitation, as the result of the receipt of the WMB Purchase Price
Proceeds);

(iv)        Fourth, 20% to the MC Partners and 80% to the Mills Partner until
the Unreturned MC Partner Capital Contributions Account shall equal zero;

 

(v)        Fifth, to the Mills Partner until the Unreturned Mills Partner
Capital Contributions Account shall equal zero; and

 

(vi)        Sixth, 20% to the MC Partners and 80% to the Mills Partner.

 

9.          Rights of First Refusal; Sections 6.9.2 of Original Agreement.
Section 6.9.2 of the Original Agreement is hereby deleted in its entirety and
the following new Section 6.9.2 is substituted in its stead and the following
Sections 6.9.3 and 6.9.4 shall be added:

 

6.9.2.    Rights of First Refusal. Section 10.2 of the Redevelopment Agreement
provides that the Developer has a right of first refusal (each such right of
first refusal set forth in the Redevelopment Agreement, the Hotel ROFR Agreement
[as hereinafter defined] or the Arena ROFR [as hereinafter defined] being
referred to in this Agreement as the “Right of First Refusal” or “ROFR”)
respecting the acquisition, use, reuse and/or renovation of the Arena (as
defined in the Redevelopment Agreement) (the “Arena ROFR”) and the development
of

 

14

 


--------------------------------------------------------------------------------

 

one or more hotels adjacent to the Meadowlands Racetrack (as defined in the
Redevelopment Agreement) (the “Hotel ROFR”). To more particularly set forth the
terms and provisions of the Arena ROFR and the Hotel ROFR, the Partnership and
the NJSEA have entered into two separate agreements concurrently with the
execution of this First Amendment, one agreement with respect to the Arena ROFR
(the “Arena ROFR Agreement”) and one agreement with respect to the Hotel ROFR
(the “Hotel ROFR Agreement”) (the Arena ROFR Agreement and the Hotel ROFR
Agreement are collectively referred to herein as the “ROFR Agreements”). The
Hotel ROFR Agreement contemplates that the NJSEA may enter into agreements with
third parties wherein such third parties may develop one or more hotels at the
Meadowlands Racetrack (subject to satisfaction of certain conditions) and that
the Partnership shall have a separate right of first refusal for each hotel the
NJSEA desires to develop at the Meadowlands Racetrack. As a result thereof, each
such right of first refusal shall constitute a separate ROFR hereunder and shall
be subject to the provisions of this Section 6.9.2. The determination of whether
or not the Partnership shall exercise a Right of First Refusal must be Approved
by the Partners (in the exercise of their sole and absolute discretion) no later
than the twentieth (20th) day after the receipt of an Offer Notice (as defined
in the applicable ROFR Agreement) (such 20th day being referred to herein as the
“Initial ROFR Election Date” and the 20 day period between the Partnership’s
receipt of an Offer Notice and the Initial ROFR Election Date being referred to
herein as the “Initial ROFR Election Period”). If the election to exercise a
Right of First Refusal shall not be Approved by the Partners (in the exercise of
their sole and absolute discretion) within the applicable Initial ROFR Election
Period, such failure shall be deemed to mean that the Partners do not approve of
such election. The determination of whether or not to proceed with such election
shall not be subject to the mediation and arbitration provisions of Section
15.15. If the election to proceed with a ROFR shall not be Approved by the
Partners (in the exercise of their sole and absolute discretion) prior to the
expiration of the Initial ROFR Election Period and no Partner shall have
delivered a ROFR Electing Partner Notice (as hereinafter defined) prior to the
expiration of the Initial ROFR Election Period, then neither the Partnership nor
any Partner shall be permitted to proceed with the exercise of such ROFR. In
accordance with the terms of the applicable ROFR Agreement, if the Partnership
shall determine to waive the applicable ROFR and no Partner shall have delivered
a ROFR Participation Notice within the thirty (30) day period set forth in
Section 6.9.2.2.1(a) below, then the Managing General Partner, on behalf of the
Partnership, shall deliver a written notice to the NJSEA of the Partnership’s
determination to waive the applicable ROFR.

6.9.2.1  Election to Proceed with ROFR Approved by the Partners; Other Partner
Provides ROFR Participation Notice or Successful Bid Notice. If the election to
proceed with a ROFR is Approved by the Partners (in the exercise of their sole
and absolute discretion) prior to the expiration of the Initial ROFR Election
Period or if

 

15

 


--------------------------------------------------------------------------------

 

the other Partner(s) shall provide a ROFR Participation Notice within the thirty
(30) day period set forth in Section 6.9.2.2.1(a) below or if a Successful Bid
Notice (as hereinafter defined) is sent in accordance with Section 6.9.2.2.2(a),
then the MC Partners and the Mills Partner shall form a limited partnership and,
in connection therewith, execute an agreement of limited partnership in
substantially the form of the Office/Hotel Component LP Agreement with the
following revisions: (i) there shall be no establishment of initial capital
accounts as provided in Section 10.6.7, as there shall be no Take Down
associated with the development of the particular project, (ii) the Percentage
Interest of the Mills Partner shall be 50% and the aggregate Percentage
Interests of the MC Partners shall be 50%, with each Partner being obligated to
contribute Required Equity, pari passu, based on their respective Percentage
Interests, (iii) the list of Major Decisions shall be modified to address the
fact that the partnership is a 50/50 joint venture to be jointly controlled by
the Mills Partner and the MC Partners, (iv) the managing general partner shall
be the Mills Partner if the use is entertainment and/or retail related, and the
managing general partner shall be the Special General Partner if the use is
office or hotel related, and the managing general partner shall be as otherwise
Approved by the Partners (as reasonably agreed upon by the Partners) if the use
shall not be entertainment, retail, office or hotel related, and (v) the
managing general partner shall be obligated to commence development and
construction upon the earlier of the date required under the applicable ROFR
Agreement, if any, and the date that may be agreed upon by the Partners and set
forth in such limited partnership agreement. Upon such formation, the terms and
provisions of such agreement of limited partnership shall govern the rights and
obligations of the Partners and/or their Affiliates respecting the applicable
ROFR and the associated property and rights to be acquired from the NJSEA.

6.9.2.2  Election to Proceed with ROFR Not Approved by the Partners; One Partner
Expresses Desire to Exercise ROFR. If the Partners do not approve of an election
to exercise a ROFR and if, prior to the expiration of the Initial ROFR Election
Period, either the Mills Partner or the MC Partners shall deliver a written
notice (a “ROFR Electing Partner Notice”) to the other Partner(s) stating their
desire to exercise the applicable ROFR (any such Partner(s) that provides a ROFR
Electing Partner Notice being referred to herein as the “ROFR Electing
Partner”), then, subject to the provisions of the applicable ROFR Agreement, the
ROFR Electing Partner, on behalf of the Partnership, shall have the exclusive
right during the period (the “Exclusive Negotiation Period”) commencing on the
date that is the earlier of (i) the date upon which the Partners determine
pursuant to a written instrument that the Partnership shall not exercise the
applicable ROFR, and (ii) the Initial ROFR Election Date, and terminating on the
outside date for execution of a definitive

 

16

 


--------------------------------------------------------------------------------

 

agreement under the applicable ROFR Agreement, to cause the partnership to
negotiate the terms and provisions of a written agreement with the NJSEA to
acquire the property and rights that are subject to the applicable ROFR and this
Section 6.9.2.2 and, if such negotiations are successful, to cause the
Partnership to enter into such a written agreement. The failure of a Partner to
deliver a ROFR Electing Partner Notice shall be deemed an election by such
Partner not to exercise the applicable ROFR.

6.9.2.2.1           ROFR Electing Partner Enters Into Agreement with NJSEA
During Exclusive Negotiation Period. If the ROFR Electing Partner shall succeed
in entering into a written agreement with the NJSEA within such Exclusive
Negotiation Period, then, subject to the provisions of Section 6.9.2.2.1(a), the
ROFR Electing Partner shall be permitted to enter into such written agreement
without the involvement of the Partnership or the other Partner(s) and the
Partners covenant that they shall provide all reasonably necessary assistance
and execute all reasonably necessary agreements, in each case without recourse
by the Electing Partner or the NJSEA (except any recourse by the NJSEA as
provided in, and subject to, the next two sentences), to assign or transfer the
applicable ROFR to the ROFR Electing Partner or its Affiliate. If the
agreement(s) entered into with the NJSEA impose any obligations or liabilities
on the other Partner(s) or its, or their, as applicable, Affiliate(s), including
any obligations or liabilities arising out of or in connection with any such
Partner(s) being direct or indirect owners of any Person that is a party to the
agreements with the NJSEA (for example, if the agreement(s) require that the
Partnership must be the party to such agreement(s)), then the obligation of the
other Partner(s) to provide assistance and agreements as provided in the
immediately preceding sentence shall be conditioned upon the ROFR Electing
Partner executing an indemnification agreement in favor of the other Partner(s)
and the Partnership and its, or their, as applicable, Affiliate(s). Such
indemnification agreement shall provide that the ROFR Electing Partner agrees to
indemnify, defend and hold harmless the other Partner(s) and the Partnership and
its, or their, as applicable, Affiliate(s) from and against any and all
liabilities, obligations, claims, losses, suits, damages, costs and expenses
(including reasonable attorneys’ fees and expenses) arising out of or occurring
as a result of the agreement(s) entered into with the NJSEA or the property that
is subject to the agreements or the ownership of such Person(s). The ROFR
Electing Partner shall be permitted to execute such documents and take such
actions on behalf of the Partnership without the necessity of the approval or
consent of any of the other Partners as shall be reasonably

 

17

 


--------------------------------------------------------------------------------

 

necessary in order that the applicable ROFR shall be assigned or transferred to
the ROFR Electing Partner or its Affiliate, provided, however, that such
documents shall not impose any obligations or liabilities on the other
Partner(s) or the Partnership.

(a)               Agreement with NJSEA is More Favorable than Offer Notice;
Other Partner(s)’ Right to Participate. If the ROFR Electing Partner shall enter
into a written agreement with the NJSEA prior to the expiration of the
applicable Exclusive Negotiation Period and if the price or other consideration
to be paid to the NJSEA is an amount equal to or less than 95% of the price or
other consideration proposed to be paid to the NJSEA in the applicable Offer
Notice or if any other term(s), taken as a whole, grant materially better rights
or benefits than as set forth in the applicable Offer Notice, then the ROFR
Electing Partner shall provide a written notice to the other Partner(s) of such
fact (such written notice, a “ROFR Contract Notice”). The Mack-Cali Partners (if
the ROFR Electing Partner is Mills) or the Mills Partner (if the ROFR Electing
Partner is a Mack-Cali Partner) shall have thirty (30) days after the receipt of
a ROFR Contract Notice to provide a written notice to the other, of their
election (a “ROFR Participation Notice”) to participate in the exercise of the
applicable ROFR on the terms set forth in the ROFR Contract Notice.

 

(b)               Other Partner Provides a ROFR Participation Notice. If the
other Partner(s) shall provide a ROFR Participation Notice within the thirty
(30) day period described in Section 6.9.2.2.1(a) above, then the Partners shall
enter into a partnership agreement as contemplated in Section 6.9.2.1 hereof.

 

(c)               Other Partner Does Not Provide a ROFR Participation Notice. If
the other Partner(s) shall fail to provide a ROFR Participation Notice within
the thirty (30) day period described in Section 6.9.2.2.1(a) above, the other
Partner(s) shall be deemed to have elected not to so participate and the ROFR
Electing Partner shall be permitted to enter into the written agreement with the
NJSEA without the involvement of the Partnership or the other Partner(s) as
provided in the first paragraph of this Section 6.9.2.2.1.

 

 

18

 


--------------------------------------------------------------------------------

 

6.9.2.2.2           ROFR Electing Partner Fails to Enter Into Agreement with
NJSEA; Partners May Negotiate Independently with NJSEA. If, as of the expiration
of the Exclusive Negotiation Period, the ROFR Electing Partner shall have failed
to enter into a written agreement with the NJSEA as aforesaid, then, subject to
any applicable provisions of the applicable ROFR Agreement and the right of the
other Partner(s) to participate as the result of the timely delivery of a
Successful Bid Participation Notice (as hereinafter defined) as provided in
Sections 6.9.2.2.2(a) and (b) hereof, the MC Partners and the Mills Partner
and/or their respective Affiliate(s) shall be permitted to respond independently
to any solicitations from the NJSEA to the public (such as requests for
proposals) or otherwise negotiate with the NJSEA to so acquire the property and
rights that are subject to the applicable ROFR (any such independent response or
negotiation, an “Independent Negotiation”).

(a)               Partner is Successful in Independent Negotiation; Other
Partner(s)’ Right to Participate. If a Partner (such Partner, the “Successful
Bid Partner”) shall enter into a written agreement with the NJSEA as the result
of an Independent Negotiation, then the Successful Bid Partner shall provide a
written notice to the other Partner(s) of such fact (such written notice, a
“Successful Bid Notice”). The Mack-Cali Partners (if the Successful Bid Partner
is Mills) or the Mills Partner (if the Successful Bid Partner is a Mack-Cali
Partner) shall have thirty (30) days after the receipt of a Successful Bid
Notice to provide a written notice to the other, of their election (a
“Successful Bid Participation Notice”) to participate in the transaction that is
the subject of the written agreement with the NJSEA on the terms set forth in
the Successful Bid Notice.

(b)               Other Partner Provides a Successful Bid Participation Notice.
If the other Partner(s) shall provide a Successful Bid Notice within the thirty
(30) day period described in Section 6.9.2.2.2(a) above, then the Partners shall
enter into a partnership agreement as contemplated in Section 6.9.2.1 hereof.

 

(c)               Other Partner Does Not Provide a Successful Bid Participation
Notice. If the other Partner(s) shall fail to provide a Successful Bid
Participation Notice within the thirty (30) day period described in
Section 6.9.2.2.2(a) above, the other Partner(s) shall be deemed to have elected

 

19

 


--------------------------------------------------------------------------------

 

not to so participate and the Successful Bid Partner shall be permitted to enter
into a written agreement with the NJSEA that is the result of the Independent
Negotiation without the involvement of the Partnership or the other Partner(s),
subject, however, to Section 6.9.2.2.2(c)(i) below.

 

(i)                Agreement with NJSEA is More Favorable than Successful Bid
Notice; Other Partner(s)’ Right to Participate. If the Successful Bid Partner
shall enter into a written agreement with the NJSEA subsequent to the thirty
(30) day period described in Section 6.9.2.2.2(a) and if the price or other
consideration to be paid to the NJSEA is an amount equal to or less than 95% of
the price or other consideration proposed to be paid to the NJSEA in the
applicable Successful Bid Notice or if any other term(s), taken as a whole,
grant materially better rights or benefits than as set forth in the applicable
Successful Bid Notice, then the Successful Bid Partner shall provide a written
notice to the other Partner(s) of such fact (such written notice, a “Successful
Bid Reoffer Notice”). The Mack-Cali Partners (if the Successful Bid Partner is
Mills) or the Mills Partner (if the Successful Bid Partner is a Mack-Cali
Partner) shall have thirty (30) days after the receipt of a Successful Bid
Reoffer Notice to provide a written notice to the other, of their election (a
“Successful Bid Reoffer Participation Notice”) to participate in the transaction
that is the subject of the written agreement with the NJSEA on the terms set
forth in the Successful Bid Reoffer Notice.

 

(ii)               Other Partner Provides a Successful Bid Reoffer Participation
Notice. If the other Partner(s) shall provide a Successful Bid Reoffer Notice
within the thirty (30) day period described in Section 6.9.2.2.1(c)(i) above,
then the Partners shall enter into a partnership agreement as contemplated in
Section 6.9.2.1 hereof.

 

(iii)              Other Partner Does Not Provide a Successful Bid Reoffer
Notice. If the other Partner(s) shall fail to provide a Successful Bid Reoffer
Notice within the thirty (30) day period

 

20

 


--------------------------------------------------------------------------------

 

described in Section 6.9.2.2.1(c)(i) above, the other Partner(s) shall be deemed
to have elected not to so participate and the Successful Bid Partner shall be
permitted to enter into the written agreement with the NJSEA without the
involvement of the Partnership or the other Partner(s).

 

6.9.2.3  Right of Mack-Cali Partners To Demonstrate to NJSEA that Hotel having
Substantially Same Utility Can Be Built on Project Site instead of on
Meadowlands Racetrack Site. Concurrently with the Partners determining whether
they shall proceed with a particular Hotel ROFR and provided that, as of such
date, the Mack-Cali Partners either shall have Taken Down the Hotel Component or
shall still have a right to Take Down the Hotel Components under Article 10
hereof and shall not have “committed to develop a hotel on the Hotel Component”
as provided in Section 5 of the Hotel ROFR Agreement, and provided further that,
as of such date, no Mack-Cali Partner shall be in material default hereunder
(after the giving of any required notice thereof and the expiration of any
applicable cure period), the Mack-Cali Partners shall be permitted, pursuant to
subclause (iii) of Section 10.2(f) of the Redevelopment Agreement (as
incorporated in the Hotel ROFR Agreement), to exercise the Partnership’s right
to demonstrate to the NJSEA that a hotel having substantially the same utility
to the NJSEA can be built on the portion of the Project Site (as defined in the
Redevelopment Agreement) planned for the Hotel Component instead of the
Meadowlands Racetrack. If the Mack-Cali Partners shall be successful,
then:  (i) if the Mack-Cali Partners have not yet Taken Down the Hotel
Component, the Mack-Cali Partners shall Take Down the Hotel Component, (ii) if
the hotel that shall be constructed on the Hotel Component shall not have video
lottery terminals (or “slots”), or any other legalized form of gaming on or in
its premises, then the Partners shall form a limited partnership and, in
connection therewith, execute an agreement of limited partnership substantially
in the form of the Office/Hotel Component LP Agreement and proceed with the
development of the hotel thereon, and (iii) if the hotel that shall be
constructed on the Hotel Component shall have video lottery terminals (or
“slots”), or any other legalized form of gaming on or in its premises, then the
Mack-Cali Partners and the Mills Partner shall form a limited partnership and,
in connection therewith, execute an agreement of limited partnership in
substantially the form of the Office/Hotel Component LP Agreement with the
following revisions: (A) the Percentage Interest of the Mills Partner shall be
50% and the aggregate Percentage Interests of the Mack-Cali Partners shall be
50%, with the Mack-Cali Partners being obligated to contribute all Required
Equity as set forth in the agreed-upon Development Budget for the Hotel
Component until such time as the Capital Ratio is 50:50 and, thereafter, each
Partner shall be obligated to contribute Required Equity, pari passu, based on
their respective Percentage Interests, (B) if, as of the Capital Ratio
Determination Date, the Capital Ratio is not 50:50, then the Mack-Cali Partners
shall be obligated to contribute capital to the partnership as contemplated in

 

21

 


--------------------------------------------------------------------------------

 

Section 10.6.6(a) of the Original Agreement, except that the amount to be
contributed by the Mack-Cali Partners must result, after such contribution and
the distribution described in Section 10.6.6(a) of the Original Agreement, in a
Capital Ratio of 50:50, (C) the Mills Partner’s right to elect to take the
actions set forth in Sections 10.6.6(b)(i) and (ii) of the Original Agreement
shall arise if the Capital Ratio is not 50:50, (D) the list of Major Decisions
shall be modified to address the fact that the partnership is a 50/50 joint
venture to be jointly controlled by the Mills Partner and the Mack-Cali
Partners, and (E) a Mack-Cali Partner shall be the managing general partner of
such limited partnership. If, as of such date, the Mack-Cali Partners shall not
have Taken Down the Hotel Component and the Mack-Cali Partners shall no longer
have a right to Take Down the Hotel Component under Article 10 of the Original
Agreement, the Mills Partner shall be permitted, pursuant to subclause (iii) of
Section 10.2(f) of the Redevelopment Agreement (as incorporated in the Hotel
ROFR Agreement), to exercise the Partnership’s right to demonstrate to the NJSEA
that a hotel having substantially the same utility to the NJSEA can be built on
the portion of the Project Site (as defined in the Redevelopment Agreement)
planned for the Hotel Component instead of the Meadowlands Racetrack. If the
Mills Partner shall be successful, then the provisions of Section 10.7 of the
Original Agreement shall control in respect of the Mills Partner’s actions with
respect to the Hotel Component, except that, if the Special General Partner
shall make a Partnership Election, then the percentage interests and capital
contribution obligations in subclause (1) of Section 10.7.3.2 of the Original
Agreement shall be amended to be consistent with the subclause (ii) and (iii) of
the second sentence of this Section 6.9.2.3. Also, should either the Special
General Partner or the Mills Partner, as applicable, be successful in
demonstrating to the NJSEA that a hotel having substantially the same utility to
the NJSEA can be built on the portion of the Project Site planned for the Hotel
Component instead of the Meadowlands Racetrack, then the managing general
partner of the limited partnership formed as provided in this Section 6.9.2.3
shall be obligated to commence development and construction upon the earlier of
the date required under any applicable agreement between the Partnership and the
NJSEA, and the date that may be agreed upon by the Partners and set forth in
such limited partnership agreement. Notwithstanding anything to the contrary, a
Partner's right to participate in the development and ownership of a hotel as
contemplated herein with video lottery terminals (or “slots”), or any legalized
form of gaming on or in its premises is subject to such Partner's ability to
meet the federal, state or local licensure requirements for the operation of a
gaming facility (that is, a facility with video lottery terminals [or “slots”],
or any legalized form of gaming) (“Gaming Facility”). If, for any reason, any
Partner is unable to meet such licensure requirements for the operation of a
Gaming Facility (such Partner, an “Ineligible Partner”), then the Ineligible
Partner may assign or transfer its Partnership Interest to another Person that
is reasonably acceptable to the other Partner(s) (it being understood that a
Transfer from an Ineligible Partner that would not be permitted shall include
(a) any Transfer to a Person that, upon becoming a Partner, shall constitute an
Ineligible Partner, and (b) any Transfer to a

 

22

 


--------------------------------------------------------------------------------

 

Person that does not have sufficient net worth, at the time of the Transfer, to
fund the reasonably foreseeable equity requirements to fund Budgeted equity
requirements and equity requirements that would be required to be funded in
subsequent years). In such event (i) any consideration received by the
Ineligible Partner shall be the sole property of the Ineligible Partner and (ii)
any such Transfer shall be a permitted Transfer under Article 11 hereof and
shall not trigger the right of first refusal procedures under Section 11.3 of
the Partnership Agreement.

 

6.9.3.    Any Other Development of a Hotel at Meadowlands Race Track. If the
NJSEA shall approach the Partnership to negotiate a transaction for the
Partnership to develop a hotel at the Meadowlands Race Track without the
implementation of the terms and provisions of the Hotel ROFR Agreement or the
NJSEA and the Partnership shall otherwise engage in negotiations to develop such
a hotel, the decision to have the Partnership to proceed with such development
shall require the Approval of the Partners (as determined in the exercise of
their sole and absolute discretion). If the Partners shall so provide such
approval, then the Partners shall form a limited partnership in accordance with
Section 6.9.2.1 and proceed with the development of the hotel in accordance with
the limited partnership agreement to be entered into the by Partners. If the
Partners shall not provide such approval, then the Partners shall proceed in
their individual negotiations with the NJSEA and their individual elections to
proceed (and corresponding obligations to permit the other Partners to
participate in a transaction with the NJSEA) in a manner similar to the manner
in which the Partners, if a ROFR shall not be Approved by the Partners, are
permitted to proceed with respect to a ROFR (and provide the other Partners an
opportunity to participate in such ROFR) that shall not be Approved by the
Partners.

 

6.9.4     Change in Use of Hotel Component. Section 10.2 of the Redevelopment
Agreement contemplates that, regardless of whether the Hotel ROFR is exercised,
the NJSEA shall give special consideration to the Approval of a Major
Modification to the Approved Master Plan and Conceptual Site Plan to permit the
use of the portion of the Project Site planned for the Hotel Component for an
alternative use consistent with the Enabling Legislation (all capitalized terms
used in this Section 6.9.4 not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Redevelopment Agreement).

 

6.9.4.1  Change in Use; Mack-Cali Partners Have Right to Approve. If, as of the
date of the proposed change in use of the Hotel Component, the Mack-Cali
Partners either shall have Taken Down the Hotel Component or shall still have a
right to Take Down the Hotel Component under Article 10 of the Original
Agreement, any change in use of the Hotel Component to an alternative use in use
shall require the Approval of the Partners (as determined in the exercise of
their sole and absolute discretion). If the NJSEA shall approve such change in
use and the Partners shall so approve such change in use as a Major Decision
(such Major Decision to be determined by the Partners in the exercise of their
sole and absolute discretion), then, prior to the development of the Hotel
Component,

 

23

 


--------------------------------------------------------------------------------

 

the Partners shall form a limited partnership in accordance with
Section 6.9.2.1, except that the managing general partner shall be the Mills
Partner if the use is entertainment and/or retail related, and the managing
general partner shall be the Special General Partner if the use is office or
hotel related, and the managing general partner shall be as otherwise Approved
by the Partners (as reasonably agreed upon by the Partners) if the use shall not
be entertainment, retail, office or hotel related.

 

6.9.4.2  Change in Use; No Right of Mack-Cali Partners to Approve. If, as of the
date of the proposed change in use of the Hotel Component, the Mack-Cali
Partners shall not have Taken Down the Hotel Component and the Mack-Cali
Partners shall no longer have a right to Take Down the Hotel Component under
Article 10 of the Original Agreement, any change in use of the Hotel Component
to an alternative use in use shall not require the Approval of the Partners but,
rather, may be agreed to by the Mills Partner on behalf of the Partnership. If
the NJSEA shall approve such change in use and the Mills Partner shall so agree
upon such change in use, then the provisions of Section 10.7 of the Original
Agreement shall control in respect of the Mills Partner’s actions with respect
to the Hotel Component.

 

10.        Amendment of Section 13.1.1 of Original Agreement. Section 13.1.1 of
the Original Agreement shall be amended to add the following subsection at the
end thereof:

 

(f)                after the occurrence of the items described in
Section 6.7.3.2.A or in subclauses (1) and, if required, subclause (2), of
Section 6.7.3.2.B hereof.

 

11.        Take Down Dates; Section 10.4.1.1(c) of the Original Agreement;
Exhibit L of Original Agreement. Exhibit L of the Original Agreement shall be
amended to delete all references to “Jan-08” in the column entitled “Date” and
to insert “the earlier of the one year anniversary of the Grand Opening Date or
four years from the Development Rights Fee Funding Date (as defined in the
Redevelopment Agreement)”. Section 10.4.1.1(c) of the Original Agreement shall
be amended by deleting “January 1, 2008” in the second sentence thereof and
substituting “the earlier of the one year anniversary of the Grand Opening Date
or four years from the Development Rights Fee Funding Date” in lieu thereof.

 

12.        Termination of Cooperation Agreement. The Partners acknowledge that
the Cooperation Agreement has terminated and, therefore, all provisions of the
Original Partnership Agreement referring to rights or obligations under the
Cooperation Agreement shall be null and void and of no further force and effect.

 

13.        Change in Mack-Cali Partners Initial Partner Representatives;
Revision of Exhibit H to Original Agreement. Pursuant to Section 8.1.2 of the
Original Agreement, the Mack-Cali Partners hereby provide written notice to
Mills and the Partnership that, effective upon the First Amendment Effective
Date, the Mack-Cali Partners hereby designate Michael Grossman as a replacement
Alternate Mack-Cali Representative in the place of Timothy Jones.

 

24

 


--------------------------------------------------------------------------------

 

As a result, Exhibit H of the Original Agreement shall be deemed amended to give
effect to the provisions of the immediately preceding sentence.

 

14.        Allocation of Administrative Fee Payable to AMX Project Operator
Under the AMX Site Declaration. That certain Declaration of Covenants and
Restrictions (Arena/Meadowlands/Xanadu Site) made and entered into on or about
the First Amendment Effective Date (as amended from time to time, the “AMX Site
Declaration”) by and among the NJSEA, the Partnership, ERC Meadowlands
Mills/Mack-Cali Limited Partnership (“ERC Owner”), A-B Office Meadowlands
Mack-Cali/Mills Limited Partnership, C-D Office Meadowlands Mack-Cali/Mills
Limited Partnership, Hotel Meadowlands Mack-Cali/Mills Limited Partnership and
Baseball Meadowlands Mills/Mack-Cali Limited Partnership contemplates, in
Section 2.4.8(x) thereof, that an administrative fee (the “AMX Project Operator
Administrative Fee”) in the amount of ten percent (10%) of the total of certain
items within an applicable AMX CAM Budget (as defined in the AMX Site
Declaration) shall be payable to the “AMX Project Operator” (as defined in the
AMX Site Declaration). The Partners acknowledge and agree that the ERC Owner
shall act as the AMX Project Operator under the AMX Site Declaration and that
the Mills Partner shall be permitted, on behalf of the ERC Owner, to delegate or
assign all or a portion of the obligations (and rights) of the AMX Project
Operator to the Manager or another Affiliate. In connection with such delegation
or assignment, the Partners agree that ERC Owner, the Manager or such Affiliate,
as applicable, shall be reimbursed (utilizing the AMX Project Operator
Administrative Fee) for the amount of any third-party expenses (of parties that
are not Affiliates of ERC Owner or Manager) incurred by ERC Owner, the Manager
or such Affiliate, as applicable, to the extent that such expenses are not
otherwise reimbursed to ERC Owner, the Manager or such Affiliate pursuant to the
AMX Site Declaration. After reimbursement of ERC Owner, the Manager or such
Affiliate, as applicable, pursuant to the immediately preceding sentence, the
remainder of any AMX Project Operator Administrative Fee received by the ERC
Owner shall be distributed by the ERC Owner to the Partnership and, upon the
Partnership’s receipt of same, shall constitute Net Ordinary Cash Flow to be
distributed as provided in Section 6.5 of the Agreement.

 

15.        Brownfields Remediation Agreement. The Partners anticipate that on or
about the First Amendment Effective Date, the Partnership shall enter into that
certain Agreement to Reimburse for Remediation Costs (as amended from time to
time, the “Brownfields Agreement”) by and among the Partnership, the NJSEA, the
Chief Executive Office/Secretary of the New Jersey Commerce and Economic Growth
Commission and the Treasurer of the State of New Jersey. The Partnership and
each of the five tenants under the five Component Leases each shall be entitled
to reimbursement under the Brownfields Agreement for eligible remediation costs
paid in connection with the development of the applicable Component (such
reimbursement to be paid to the applicable tenant or the Partnership as to costs
paid by the applicable tenant or the Partnership). The Partnership shall provide
its reasonable cooperation to obtain such reimbursement pursuant to the
Brownfields Agreement, provided that the applicable tenant submits necessary
documentation as required by the Brownfields Agreement and reimburses the
Partnership for any reasonable costs and expenses that the Partnership may incur
in connection with providing such cooperation. In furtherance of the aforesaid,
the Partnership shall promptly execute such documents as shall be necessary in
order that the eligible remediation costs shall be

 

25

 


--------------------------------------------------------------------------------

 

transferred and/or assigned to the applicable Component tenant under the
Brownfields Agreement.

 

16.        Annual Payments; WMB Annual Payment; Clarification Regarding
Section 10.4.1.1.(a) of the Original Agreement. Notwithstanding that the
Development Rights Fee may be characterized as prepayment of rent or ground rent
under a Component Lease, such payment of the Development Rights Fee shall not
constitute “rent” to be included in the definition of “Allocated Annual
Payments”. The definition of “Annual Payments” shall include, in addition to the
items set forth in subclauses (1) through (5) of the first sentence of
Section10.4.1.1(a), the WMB Annual Payment.

17.        WMB Annual Payment. The Partnership shall pay the WMB Annual Payment
to the Conservation Trust for a maximum time period of 75 years, as more
particularly provided in the Conservancy Trust Agreement. Therefore, until no
longer payable pursuant to the Conservancy Trust Agreement, the WMB Annual
Payments shall be included automatically in the Development Budget and all
subsequent Budgets and, therefore, the inclusion thereof in a Budget shall not
require the Approval of the Partners. A portion of the WMB Annual Payment shall
be payable as a portion of the Allocated Annual Payment as provided in
Section 16 of this First Amendment.

 

18.        Ratification. It is expressly understood and agreed that the Original
Agreement, as hereby amended, shall continue in full force and effect in
accordance with its terms and all references in the Original Agreement or this
First Amendment to the term “Agreement” shall mean the Original Agreement as
modified by this First Amendment and all references in the Original Agreement
(as modified by this First Amendment) to the term “First Amendment” shall mean
this First Amendment.

 

19.        Section Headings. The section headings used herein are for reference
purposes only and do not control or affect the meaning or interpretation of any
term or provision hereof.

 

20.        Governing Law. This First Amendment and the rights and obligations of
the respective parties hereunder shall be governed by and interpreted in
accordance with the laws of the State of Delaware subject to, and in accordance
with, the provisions of Section 15.7 of the Original Agreement.

 

21.        Counterparts; Facsimile Signatures. This First Amendment may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. Furthermore, this First Amendment transmitted by facsimile shall be
treated in all manners and respects as an original document and any signature
thereon shall be considered an original signature and shall have the same
binding legal effect as the original document.

 

22.            Conflict. In the event of a conflict between the terms and
provisions of the Original Agreement and this First Amendment, the terms and
provisions of this First Amendment shall control.

 

26

 


--------------------------------------------------------------------------------

 

[signature page attached to First Amendment to Limited Partnership Agreement of
Meadowlands Mills/Mack-Cali Limited Partnership]

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the First Amendment Effective Date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MILLS PARTNER:

 

MEADOWLANDS MILLS LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:    MEADOWLANDS MILLS L.L.C, a Delaware limited liability company, its
Managing General Partner

 

By:        THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership, its
Manager

 

By:        THE MILLS CORPORATION, a Delaware corporation, its General Partner

 

By:/s/ James F. Dausch

Name: James F. Dausch

Title: President, Development

Divisions

 

 

 

 

 

 

[signature page continued on next page]

 

27

 


--------------------------------------------------------------------------------

 

[signature page attached to First Amendment to Limited Partnership Agreement of
Meadowlands Mills/Mack-Cali Limited Partnership]

 

 

 

MACK-CALI PARTNERS:

 

MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New Jersey limited liability company

 

By:        MACK-CALI REALTY, L.P., its sole member

 

By:          Mack-Cali Realty Corporation, its general partner

 

By:/s/ Mitchell E. Hersh

Name: Mitchell E. Hersh

Title: President and

Chief Executive Officer

 

MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey limited liability
company

 

By:        MACK-CALI REALTY, L.P., its sole member

 

By:          Mack-Cali Realty Corporation, its general partner

 

By:/s/ Mitchell E. Hersh

Name: Mitchell E. Hersh

Title: President and

Chief Executive Officer

 

 

 

 

 

 

 

 

 

28

 

 

 